Citation Nr: 1640016	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  10-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had service from March 1974 to April 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Regional Office (RO) in Baltimore, Maryland.

The Board previously considered this appeal in November 2015, and remanded these issues for further development in order to conduct another VA examination.  That development was completed, and the case returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this case so that the Veteran is afforded every possible consideration.

The Veteran contends that she has a current right ear hearing loss disability that is related to service.  Specifically, the Veteran states that she was exposed to noise while on the firing range and during simulated war games.  At a June 2009 VA audiological examination, she was diagnosed with mild sensorineural hearing loss in the right ear and has been given hearing aids from the VA.  However, the VA examiner was not asked to give an opinion as to the etiology of right ear hearing loss.  Again, the Veteran received a VA audiological examination in April 2016, but the VA examiner did not provide a nexus opinion; therefore, an opinion must be sought before adjudication of this issue can be completed.  It is possible no opinion was obtained because the 2016 audiometric scores for the right ear did not meet VA's definition of hearing loss; however, the 2009 scores did, which is sufficient to establish a current disability during the appeal period. 

On remand, an addendum VA examination opinion is needed to determine whether the Veteran has a current right ear hearing loss disability that is related to her military service.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the issue of entitlement to an increased rating for left ear hearing loss cannot be adjudicated until service connection for right ear hearing loss is addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA examination opinion from the April 2016 VA examiner, or another audiologist if that individual is no longer available, to assess the nature and etiology of right ear hearing loss.  The examiner must review the claims file and should note that review in the report.  

The examiner should state whether it is at least as likely as not (50 percent probability or more) that any current right ear hearing loss is due to or the result of noise exposure during active service, to include exposure to noise from a firing range and simulated war games.  [While the 2016 audiometric scores showed improvement, the 2009 VA examination did show hearing loss under VA's regulations, so the examiner should consider that sufficient evidence of a current disability.]

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


